April 3, 1939


 Hon. A. H. Pribble              OpinionNo. C-562
 CountyAttorney
 Gq~lthwaite,Texas               Re: Validityof teach&s   contracts




            IMle y-letter does.not&state * so+wo*,             f-the
  uoxdlng of your question,.m shall assmaethat.ths:com~ su~er%temie
  had not apprme&the.Cont~?aets prior;to:,+ c.gzsoJ.%da?&~.,~,Artl&.~2&,
  BedliieaCi'iilStattik, -@wvides.fo.r..the:caneo~~      pamnons,ohopl
  ~~*tawith~~aas~~~~:school:distriets.~BrWdle.2808,.
  RevisedClvllStatutea,,provLdes  $er the,appoMdw+t of a.board of.--
  tees forthe comoll~~dist~ctbythe,.~rdofc~~sch~,t~
  at'itsnextmeM%ng
         -._.~.       af%erthe oonsolldationhas.~ndeclared..-.~~~
  28~,RevisedC~crilStat&es~ amongothertbings,prtides tbat%otjmg
  3.ncolla~t~onwit?lthedlst~o~       errpel%dalde*..ti?.p~*of~rustmes
  shall emplqfteaobhs for t&e sewral.dsment+xy .scthola in the .&stti+- .,
: .orforthe~~~~thehistrschool,~teachers                  sballbe ele-_ i
  ~foroneyearortmyean.~:         the tzusteesde&b,  +nd they shall .serm,.
  underthe dSadionands~~ionofthedistriet:wpe~rit."
  PeM.to        the 0Ontractcmade.titbteaohersbp.trasteesof.camon &ool
  dis:triote,Art%cle27$C!,RevisedCivil%atutes, pr&ides.inpart as fol:. :
  1oaSZ

           Vrwteas .pfa districtshallWe 'oontracts  tith teachers     .,
      to teach thepublio sohool.s.of
                                   their district,but the oaape?a-. :.
      tionto a teaoher,underauzLttencontractsom+e, sI+lpe
      approvedbgtha'c~~iluperintendentbsfore the school is t&&t;
      statin&~t&ttbe teacher.* teaoh such school for the time and ._.
      money speoLpiedinthe oontract.. . .?

           A&Sole 2693, RevisedCivil Statutes,providesin part ae follows:
                             3; !1939,
     Hon. A. W. Pribble,.ApriJ.      page 2 (O-s@)


                  "The county superintendentshallapprove allvouchers
             legallydrawn againstthe'schoolfund of his county. He
             shallexamine all the contractsbetweenthe trusteesand
             teachersof his couuty,and if, in his judgsent,such con-
             tracts are proper,he shall approvethe sane; provided,that
             in consideringany contractbetweena teacherand trustees
             he shall be authorizedto considerthe amount of salarypron-
             ised to the teachsr.n.. .

               In the cases of~Ratliffv. Buna IndependentSchoolDistri&h6.S.W.
     (2) b59,'andBoylssv. PotterCounty,177 S.W. 210, it was held that such's
     teaoher's'contract  is not a valid contractrurtiland unless approved.bythe..
     c?-* "p   er3idmient
                    .. _. of sohool8: Inthe case ofHillv.SmithvilleI&epend-
     en% Sohoo Distriot,239 SJf.~.987r.the.SadtkI.lle   IndependentSchqol.
                                                                         District
     had t&xi 6reiteilby a Spei$@lAot I$ tJ.wLegLslatnre,  and ~li+cl@ed.within
                                                                             Its
     Summaries p~-~fthe~~C~ekandUptoaCcollmdnSc~                 Didxicts. The
     %&e&Son was ytide.thatthe Aot ~~d-the.obligation.of.oontraots in that
     t.ke'Alus.Creekand Upton~CaarmoaSohool Dietriotshad *de contra+s with
     tAohers $riorko the-passa&:of~said~Aot,     which tbey,wouldbepnable.to fulfill
     ii~thijSmitb~Dist~d-,vae        pslrmittedtotake awyportionsof~theirterri-
     Tmy and-scholastics-.m   .providedin said Act. .We,qu~e,fxa~~.t.be..oourt~s
                                                                   ...‘-..   opinion
     aefol&owB~~

                " sA'd'siZfioient
                              reply to this istbatno such contracts :
             had-beennade prior..tothecreationofthe Smithvilledis-
             mi.   .:
                    &:.I$.:*e:+jh,&+,JQj
                                       t-w.af     ~~e:.&trj&ts :w ..j


         :
-.


     .
             "After c'onsolidationwith the independentsohooldistrictsthe.owauon
     sohooldistrictuhicb yotin&tioned ceasedto exist~for'all'pwposes   witli'vhich
     iiearehere concerned. The Board of Trusteesthereafterhad no poser to enploy
     teaoheh forthe consolidateddistrict. Such paver-noWresideswith the:Board
     of Triisteesof'theConsolidatedDistrict.‘ The contractnot having been.ap-
     proved prior tothe cbamolidationnow has no legal sigxiifioance:andvitalitJr
     Cannotnow be given to it by approvalby the county superintendent.-We,are,
     therefore,oaapelledto answeryour questionin the negative.             -.
                --
                                                 Yoursverytruly ..
     /s/ GeraldC:lia&                           'ATTORREYGEbEFlAL aF TRYAS.
     ATTORNEYGD?ESALOFTEUS'        ~~                                 ._
                                                :By /s/ Glenn R.;Lewi.s
     'BL:N:wb                                    GlenuR. Ieuis&ssistant
                                                         1 ,..~_.

                                    .